Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dalaino Turner seeks to appeal the district court’s denial of his motion for appointment of counsel to file a motion for reduction of sentence pursuant to 18 U.S.C. § 3582 (2006). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Turner seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Miller v. Simmons, 814 F.2d 962 (4th Cir.1987). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.